Citation Nr: 1506336	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964 and from April 1969 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These matters were remanded by the Board in September 2013.  The Board notes that the Veteran has effectively withdrawn his request for a Travel Board hearing.  See May 2013 Letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but another remand is necessary in this matter to specifically obtain an addendum medical opinion with respect to the hearing loss issue.  The Board notes that pursuant to its September 2013 remand, the Veteran was afforded an examination for his hearing loss and tinnitus in October 2013. The remand directives asked the examiner to provide clear rationale for all opinions.  The October 2013 medical opinion provided that "[e]ntrance and separation exams were [within normal limits] with NO significant threshold shift."  However, relevant case law recognizes that the absence of in-service evidence of a hearing disability is not always fatal to the claim.  A medical opinion addressing the Veteran's conceded in-service noise exposure and his reports of continued symptomatology and history needed.

With respect to the tinnitus issue, the Board notes that the October 2013 examiner opined that it was at least as likely as not that the current tinnitus was a symptom associated with hearing loss.  As this issue is intertwined with the issue of service connection for hearing loss, it is also remanded herein.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the October 2013 VA examiner or another qualified audiologist on the etiology of the Veteran's hearing loss and tinnitus as related to his active service.  The examiner should review the entire claim including this remand and address the Veteran's contentions regarding continued symptomatology in light of his conceded in-service noise exposure (the Veteran was a light weapons infantryman and armor crewman in service).

The examiner is advised that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A clear explanation for all opinions  based on the specific facts of this case and relevant medical principles involved is necessary. 

2. After undertaking any additional development deemed necessary and ensuring that the VA examination reports obtained as a result of this remand comply with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




